Citation Nr: 1724806	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-22 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge during a video conference hearing in August 2016.  A transcript of that proceeding is not available due to a technical issue.  After VA notified the Veteran about this issue in October 2016, he indicated that he did not wish to appear at a hearing and requested that his case be considered on the evidence of record in November 2016.

Although the record contains evidence not yet considered by the agency of original jurisdiction (AOJ), the Veteran's representative indicated in May 2017 that the Veteran wished to waive initial review of this evidence by the AOJ in accord with 38 C.F.R. § 20.1304.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not the result of an injury or disease incurred in or aggravated by active military service; and bilateral hearing loss was not shown in service or within one year of service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's paper, VBMS, and Virtual VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

I. Service Connection

The Veteran claims service connection for bilateral hearing loss.  Specifically, in an August 2009 statement, the Veteran contended that his current hearing loss was due to the following events during service: 1) his military occupational specialty (MOS) as a radio teletype operator, which required him to wear ear phones to listen to Morse code and various static interferences; 2) his operation of a tank mounted with .50 caliber machine guns; 3) a grenade explosion near him and exposure to gun fire during his Vietnam service; and 4) Agent Orange exposure during his Vietnam service.  In addition, in August 2011, he asserted that he underwent rifle qualifications twice during basic training, and that ear plugs were not issued.  He also reiterated that his training and subsequent work in Germany as a radio teletype operator involved extensive work in a very noisy environment.  He also explained that during his Vietnam service he was exposed to noise from jets, choppers, and a grenade explosion near his tent.  Moreover, in a March 2013 statement, the Veteran stated that during his Vietnam service, he was stationed at an ammunition dump where he was exposed to noise from explosions.

The statutes and regulations relevant to this appeal are noted above under Conclusion of Law and were provided to the Veteran in the June 2011 statement of the case and the April 2013 supplemental statement of the case; they will not be repeated here.  Other relevant authority that was not previously provided is discussed further below.

When evaluating audiograms performed in the 1960s, it is important to note that there was a change in how such results were reported.  Prior to 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Standards Organization - American National Standards Institute (ISO-ANSI) standards.  Historically, the Board has considered that since the military adopted ISO-ANSI standards as of November 1, 1967, any military audiograms conducted prior to November 1967 would be converted from ASA to ISO-ANSI units.  However, recent historical research has revealed that the conversion date of November 1, 1967, may not have been consistent among all military branches.  Therefore, unless it can be determined by looking at the audiogram whether it was conducted using ASA or ISO-ANSI standards, the Board's policy is to assume that service department audiometric test results prior to January 1, 1967, were reported in ASA standards, and that audiometric test results since December 31, 1970, were reported in ISO-ANSI standards.  For the period between January 1, 1967 and December 31, 1970, the Board will consider the data under both ASA and ISO-ANSI standards unless the standard used is clearly indicated.  

After a full review of the record, the Board finds that the claim must be denied.  

Initially, the Board finds that the Veteran is not entitled to service connection on a presumptive basis.  The Board observes that although the Veteran's service treatment records show June 1961 complaints of "difficulty in hearing" in the left ear and a rash on the right ear, and ear irrigation treatment for what was described as an obstruction of the ears from cerumen (earwax), there is no evidence of chronic bilateral hearing loss during service.  See 38 C.F.R. § 3.303(b) ("For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings...") (emphasis added).  Indeed, he was not diagnosed with or shown to have bilateral hearing loss in either ear in June 1961 or at any other time during service.  As explained below, the Veteran's ears were found to be normal both upon reenlistment in May 1964 and upon separation in May 1967, and audiometric test results from both medical examinations did not reveal hearing loss in either ear.  In addition, his service treatment records do not contain any complaints, symptoms, or follow-up treatment of a hearing condition after the June 1961 record.

The Veteran's audiometric test results in his May 1964 reenlistment report of medical examination were recorded as follows, after application of the conversion from the ASA units ISO-ANSI units:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
No results provided
5
LEFT
15
10
10
No results provided
5

The Veteran's audiological evaluation upon separation was conducted in May 1967, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  


Assuming the Veteran's audiometric results upon separation in May 1967 were recorded using the ISO-ANSI standard, they were reported as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
No results provided
0
LEFT
0
0
0
No results provided
0

Alternatively, assuming the Veteran's audiometric results upon separation in May 1967 were recorded using the ASA standards, they were reported as follows after application of the conversion from the ASA standards to the ISO-ANSI standards:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
No results provided
5
LEFT
15
10
10
No results provided
5

In summary, the Veteran's audiometric test results upon reenlistment in 1964 did not show hearing loss in either ear; nor did his audiometric testing results upon service separation in May 1967 show hearing loss in either ear under either the ISO-ANSI standard or the ASA standard.  See 38 C.F.R. § 3.385.  Thus, despite the Veteran's isolated complaint of hearing loss symptoms due to an ear obstruction early in service in June 1961, there was no evidence of chronic bilateral hearing loss that was shown as such in service.  See 38 C.F.R. § 3.303(b).

Nor is there any medical evidence of record that bilateral hearing loss manifested to a compensable degree within one year of service.  Indeed, the first post-service treatment records referencing an ear condition after service were private treatment records from 2009, over four decades after service.  The fact that he did not seek medical care for this condition until many years after service weighs heavily against this claim.  Maxson v. Gober, 230 F.3d 1330, 1334 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

Furthermore, the Veteran has suggested that he has had continuity of hearing loss symptomatology since service.  For example, in a September 2009 statement, he stated that he had a hearing problem for many years but neglected to have it checked until recently with a private provider.  He also told a VA provider in 2014 that he has had hearing difficulty in the left ear since a 1967 grenade explosion.  To the extent that the Veteran claims continuity of symptomatology since service, that contention is contradicted by his affirmative representations otherwise in his service treatment records.  If he indeed had experienced bilateral hearing loss symptoms since service, as he now suggests, it is reasonable to expect that he would have reported such symptoms when asked upon service separation.  However, in his May 1967 separation report of medical history, he affirmatively answered "no" in response to inquiries about whether he ever had or then had hearing loss or ear, nose, or throat trouble.  In addition, any claim of continuity of symptomatology is inconsistent with his own September 2009 statement that he has had hearing loss for only approximately twenty years, or since approximately 1989 - more than two decades after service.  Therefore, the Board does not find his contention of continuity of symptomatology since service to be credible. 

The Board recognizes the Veteran's contention in his August 2011 substantive appeal that he did not undergo and was not offered a hearing test at service separation; however, his service treatment records objectively contradict that contention because they clearly show such testing was conducted upon separation in May 1967, as discussed further above.

In sum, the totality of the evidence does not show that the Veteran's bilateral hearing loss started in service or within one year after service, nor does the evidence show a continuity of symptomatology following service.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.
Nor is the Veteran entitled to service connection on a direct basis.  Initially, the Board does not dispute whether the Veteran currently has bilateral hearing loss for VA purposes or whether he was exposed to noise in service.  Indeed, the 2010 and 2012 VA audiological examinations clearly showed that he has bilateral hearing loss for VA purposes.  The Board also concedes in-service noise exposure based on his MOS as a radio operator with an armored unit, as shown by his DD Form 214 and other service personnel records; the Board also considered the U.S. Army photograph with a caption identifying him as operating a .50 caliber machine gun on an armored personnel carrier, which he submitted in May 2010.  Rather, the key issue in this case is how to weigh conflicting medical evidence regarding the issue of nexus.  The Board finds that the weight of the most probative, persuasive medical evidence is against a finding that there is a nexus linking his current bilateral hearing loss to service.

The Veteran was afforded VA audiological examinations in February 2010 and October 2012, as well as a 2013 VA audiology opinion.  The 2010 VA examiner competently and persuasively opined that the Veteran's hearing impairment was not caused by or a result of military noise exposure given his normal hearing bilaterally on his discharge audiogram and the lack of evidence of a significant shift in thresholds from induction to discharge.  Likewise, the October 2012 VA examiner opined that the Veteran's hearing impairment was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure because the Veteran's discharge examination appeared to show normal hearing bilaterally (although the examiner stated that a poor copy made the examiner unable to determine if there was a shift, as discussed further below).  In addition, the March 2013 VA audiological examiner opined that any current or future hearing impairment was not caused by or a result of the Veteran's military noise exposure because of his normal hearing bilaterally on his discharge audiogram, and reasoned that there was no evidence of a significant shift in thresholds from induction to discharge.  The October 2012 and March 2013 VA examiners cited research showing that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  

The Board also considered the Veteran's November 2014 VA audiology treatment record opining that his current hearing impairment was not related to service.  After examining the Veteran and considering his relevant medical history, including his lay report of in-service noise exposure, the audiologist competently and persuasively found that audiometric test results were consistent with the natural progression due to age and medical conditions.

The Board gives great weight to the February 2010 and October 2012 VA examination reports and 2013 VA audiology opinion, as well as the 2014 VA audiology treatment record.  The examiners' conclusions were supported by medical rationales and were consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, the examiners thoroughly considered the Veteran's lay statements, medical records, and audiological test results, as well as relevant clinical research. 

The only opinion to the contrary is a November 2011 private treatment record in which Dr. T.F., an ear, nose, and throat doctor, opined that "his service experience contributed significantly to his hearing loss and will likely be service connected."  Although Dr. T.F. considered the Veteran's lay statements regarding his MOS as a radio teletype operator during service and lack of significant work noise exposure after service, he did not cite any specific, objective findings in support of his positive nexus opinion.  Nor did he explain how the Veteran's bilateral hearing loss began many years after service.  In addition, the opinion that this condition "will likely be service connected" was a speculative legal finding; although physicians are competent to make medical findings, it is ultimately VA adjudicators' role to decide the legal issue of entitlement to service connection.  Finally, there is no suggestion Dr. T.F. reviewed any of the Veteran's medical records (particularly service records).  Here, review of those records is critical, as examiners have considered both the separation audiogram and comparison of entrance to separation audiograms as factors in providing negative opinions.  Without review of those records, Dr. T.F.'s opinion is not based on an accurate and complete factual background.

Accordingly, the Board gives more weight to the reports of the February 2010, October 2012, and March 2013 VA audiological examiners, as well as the 2014 VA audiology treatment record - all of which consistently found no relationship to service based on similar reasoning and objective audiological evidence - than to this isolated, conclusory 2011 private nexus opinion.  In summary, the Board finds that the weight of the most probative, persuasive audiological evidence shows that a nexus has not been established in this case.

The Board recognizes the Veteran's and his representative's contention that his bilateral hearing loss is related to his conceded in-service noise exposure.  Specifically, they have stressed the Veteran's MOS and lack of post-service noise exposure in support of this contention.  Although the Veteran is competent to testify as to events that occurred in military service and symptoms such as hearing difficulties, neither he nor his representative are competent to conclude that the Veteran's current bilateral hearing loss is related to service.  Hearing loss is not susceptible to lay opinions on etiology.  Therefore, the Board finds that neither the Veteran's nor his representative's statements of record can be accepted as competent evidence sufficient to establish service connection for bilateral hearing loss.  Kahana, 24 Vet. App. at 434; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In addition, the Board recognizes the representative's May 2013 statement citing audiological research showing "[t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  However, the Board finds the 2012 and 2013 VA examiners' respective references to and applications of pertinent audiological literature more probative than the Veteran's representative's, as the examiners are competent audiology professionals, whereas the representative is a lay person.  Therefore, to the extent that relevant audiological research is conflicting or inconclusive on the question of whether noise-induced hearing loss can develop years after noise exposure, the Board finds the audiologists are more competent to interpret and apply such research.  
The Board recognizes the Veteran's September 2009 contention that VA physician Dr. A.A. suggested that his hearing loss "could be linked to service."  However, the Veteran's VA treatment records contradict this contention, as they show that Dr. A.A. made no reference to this condition or made any such findings.

The Veteran's combat experience in Vietnam warrants consideration of the presumption in 38 U.S.C. § 1154(b), but the presumption, while sufficient to establish an in-service injury or disease consistent with the circumstances of his service, does not supply the necessary causal nexus between his current bilateral hearing loss, first diagnosed many years after discharge, and his conceded in-service noise exposure.  See, e.g., Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In this case, the Board is conceding in-service noise exposure; nonetheless, the Veteran still is not entitled to service connection for bilateral hearing loss due to the absence of a nexus linking that condition to service.

Finally, the Board recognizes the Veteran's August 2009 contention that his bilateral hearing loss is related to Agent Orange exposure during his Vietnam service; however, the herbicide presumption does not apply to hearing loss.  See 38 C.F.R. § 3.309(e).  In addition, there is no evidence of record to support the theory that there is a direct relationship between in-service herbicide exposure and his current bilateral hearing loss, and the Veteran is not competent to render such a nexus opinion.  See Jandreau, supra.

In summary, service connection is not warranted because the weight of the most probative, persuasive medical evidence shows that the necessary legal element of a nexus linking this condition to service is absent in this case.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II. Duties to Notify and Assist

The Veteran and his representative contend that the 2010 and 2012 VA examination reports, as well as the 2013 VA audiological opinion, were inadequate.  Specifically, the Veteran asserts that the February 2010 VA examiner told him that the hearing test was conducted incorrectly about halfway through the test, but the examiner did not start over.  The Veteran also asserted, "[the examiner] seemed like he just wanted to get me out of there so he could go on to the next person."  The Board also considered the Veteran's representative's May 2013 contention that an unspecified VA examiner omitted part of a study showing that there was insufficient evidence regarding whether permanent noise-induced hearing loss can develop long after noise exposure, and that the VA examiner was "developing to deny."  As the representative did not specify whether he was challenging the 2012 VA audiological examination report or the 2013 VA audiological opinion, both of which cited the disputed clinical research, the Board will assume that the representative is challenging both reports. 

An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The 2010 and 2012 VA audiological examiners reviewed the Veteran's pertinent medical history, conducted audiological evaluations of him, and provided adequate discussions of relevant symptomatology and findings.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Moreover, the 2013 VA examiner also reviewed the Veteran's pertinent medical history and discussed relevant clinical research.  Because the 2010 and 2012 VA audiological examination reports and the 2013 VA audiological opinion contained clear conclusions with supporting data, the Board finds that they were adequate.  Each examiner thoroughly considered the Veteran's medical history and objective medical evidence in support of their respective negative nexus opinions.  In addition, the VA examiners' negative nexus opinions were corroborated by a contemporaneous, November 2014 VA audiology record, which similarly did not attribute the Veteran's current hearing impairment to service, as discussed above.  Therefore, contrary to the Veteran's and his representative's contentions, the Board finds that the Veteran was afforded adequate VA audiological examinations and an adequate VA audiological opinion, and that there is no duty to provide another VA examination or opinion.

The Board also recognizes the Veteran's February 2013 contention that the 2012 VA examination was inadequate because the examiner was unable to determine if any threshold shift occurred while in service.  Despite the 2012 examiner's notation that a poor copy of the Veteran's discharge examination made the examiner unable to determine if there was a shift, the examiner provided adequate reasoning in support of the negative nexus opinion.  Specifically, the 2012 examiner reasoned that the Veteran's discharge examination appeared to show normal hearing bilaterally and cited clinical research showing that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  This negative nexus opinion was corroborated by two other negative VA nexus opinions as well as a contemporaneous 2014 VA treatment record, as discussed in detail above.  Therefore, the Board finds that the 2012 VA examination was adequate.

A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The 2010 and 2012 VA examination reports included specific audiological findings, and there was no indication that either report was inaccurate, fictitious, or incomplete.  Moreover, the 2013 VA audiological opinion, including the audiological research cited therein, was consistent with the research cited by the 2012 VA examiner.  Furthermore, the reasoning of all of the VA examiners' respective negative nexus opinions were consistent with each other as well as the contemporaneous 2014 VA audiological treatment record discussed, as discussed in detail above.  Therefore, to the extent that the Veteran and his representative contend that the 2010 and 2012 VA audiological examinations and/or the 2013 VA audiology opinions included erroneous, incomplete, or biased findings, the Board finds that the presumption of irregularity has not been rebutted, as there is not "clear evidence" of irregularity.  

Finally, the Board recognizes the Veteran's representative's May 2013 contention that the Veteran's service treatment records are incomplete.  Specifically, the representative contended that the Veteran's medical records from his Vietnam service from May 1966 to May 1967 "appear to be absent," as the Veteran had a history of colds and coughs from 1961 to 1963.  The Veteran also contended that he saw a medic during service after a grenade explosion, although no such treatment is documented in his service treatment records.  The Board rejects these contentions for the following reasons.  First, just because the Veteran sought treatment for colds (or any other condition) during service in the early 1960s does not necessarily indicate that he sought treatment for hearing loss later during his Vietnam service from 1966 to 1967; one does not follow from the other.  Second, the Personnel Information Exchange System (PIES) response received in September 2009 in response to the RO's request for the Veteran's service treatment records stated that all available service treatment records were mailed to the RO.  Third, contrary to the representative's assertion that there are no records reflecting the Veteran's service from May 1966 to May 1967, the Veteran's May 1967 separation examination and report of medical history are of record; all findings upon clinical evaluation were normal, including findings regarding the ears, and the Veteran answered no in response to inquiries about hearing loss and ear trouble.  Moreover, in response to a question whether the Veteran had consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years, he responded yes and explained, "dentist & mild colds," omitting any reference to treatment for a hearing impairment.  Therefore, these 1967 records do not suggest the existence of missing service treatment records.  Finally, this case hinges on the issue of nexus, not whether the Veteran was exposed to noise during service (which is conceded, as noted above).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra. 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


